DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Request for Continued Examination filed on 9-9-2021. As directed, claims 1 and 10 have been amended, claims 21-28 were previously cancelled, and no new claims have been added. Thus, claims 1-20 are pending in the present application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-9-2021 has been entered.

Response to Amendment
Applicant has amended claims 1 and 10 to address issues with the written description requirement. The previously held rejections of claims 1-20 under 35 USC 112(a) are hereby withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Townsend (US 2010/0147306) discloses a breathing mask (abstract), comprising: a mask body (10) having an inner area (15) (paragraph 26, lines 4-5); a breathing valve (12) configured to control the flow of breathing gas into the inner area (15) of the mask body (10) (paragraph 3; claim 1, lines 1-5), the breathing valve (12) comprising a membrane (26) having an outer surface (“second face”) (paragraph 12 and paragraph 30, lines 3-4; Fig. 5); and a flushing arrangement, comprising: (i) a flushing area located adjacent the outer surface of the membrane (26) (abstract, lines 10-11; paragraph 12); (ii) at least one exhalation chamber (39) configured to receive exhaled air from the inner area (15) of the breathing mask (paragraph 30, lines 5-7; see annotated drawing below); and (iii) at least one channel fluidly connecting the flushing area and the at least one exhalation chamber (39) (Fig. 5); wherein, the flushing area and the at least one exhalation chamber are arranged such that, during user inhalation, air from the at least one exhalation chamber flows through the at least one channel into the flushing area in a first direction (paragraph 5, lines 9-21; paragraph 26, lines 6-9; claim 14, lines 21-27), and during user exhalation, air from the flushing area flows through the at least one channel into the at least one exhalation chamber (paragraph 5, lines 9-21; paragraph 31; claim 14, lines 21-27; Fig. 5) in a second direction different from the first direction in order to exit the breathing mask (paragraph 5, lines 9-21; paragraph 31; claim 14, lines 21-27; Fig. 5) as recited in each of independent claims 1 and 10.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Warncke (US 3,680,555) is cited for its relevant exhalation chamber and valve (Fig. 1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785